Commitment To Provide Financing
 
($48.3 Million)
 
Set forth below are the terms pursuant to which Plainfield Special Situations
Master Fund Limited, having an address at c/o Plainfield Asset Management, LLC
of 55 Railroad Avenue, Greenwich, Connecticut 06830 (“Plainfield”) , and The
Alpine Group, Inc., having an address at One Meadowlands Plaza, Suite 801, East
Rutherford, New Jersey 07073 (“Alpine”) , hereby respectively offer and
irrevocably commit to Wolverine Tube, Inc. (the “Company”), as follows:
 
I. Refinance of $38,300,000 in face principal amount of 7 3/8% Senior Notes of
the Company due 2008 (“Notes”)
 
1. Plainfield hereby represents to the Company that it owns and holds not less
than $38,300,000 face principal amount of the Notes (the “Plainfield Notes”).
 
2. Plainfield hereby offers and commits to the Company to amend the terms of and
refinance the Plainfield Notes so as to (i) extend the maturity date thereof
from August 1, 2008 to March 28, 2009, and (ii) increase the interest rate
accruing thereupon from 7 3/8% per annum to 10 ½% per annum. Except as modified
pursuant to the preceding sentence, the terms and provisions of the Notes shall
remain the same. The Company may accept Plainfield’s offer by sending written
notice of its acceptance to Plainfield not later than March 21, 2008, and
setting a time and date for the consummation of said offer, which shall be not
later than July 28, 2008 nor earlier than five (5) business days after the date
of such notice (the “Notes Closing”). The Notes Closing shall take place at the
offices of Plainfield or such other place as may be agreed to by the parties. At
the Notes Closing, the parties shall enter into a Modification of Notes
Agreement providing for the foregoing modifications in form and substance
reasonably acceptable to the parties and Plainfield shall deliver the original
Notes so that the same may be endorsed to reflect the aforesaid modifications.
Additionally, at such Notes Closing, and as a condition thereto, the Company
shall deliver or cause to be delivered to Plainfield a certificate executed by
its Chief Financial Officer to the effect that no “bankruptcy event” has
occurred and/or is continuing in respect of the Company and an opinion of
counsel of the Company as to the due authority of the Company to enter into the
Modification of Notes Agreement and as to its validity, binding nature and
enforceability.
 
3. The Company shall pay Plainfield a fee in cash equal to three (3%) percent of
the face principal amount of the Plainfield Notes, payable (i) two-thirds
concurrently with and deemed fully earned upon the Company’s acceptance of this
commitment and (ii) one-third at the Notes Closing.
 

--------------------------------------------------------------------------------


II. Offer to Purchase up to $10,000,000 in Shares of Series B Convertible Stock
to be issued by the Company (“Series B Preferred Stock”)
 
1. Alpine hereby offers and commits to purchase from the Company up to 10,000
shares of Series B Preferred Stock for a purchase price of $1,000 per share
(each a “Share”). The Company may accept Alpine’s offer by giving written notice
of its acceptance not later than March 21, 2008. Such notice shall (i) include a
form Certificate of Designations of the Series B Convertible Preferred Stock,
the terms and conditions of which shall be substantially identical (including
without limitation the $1.10 conversion price) to the terms and conditions of
the Company’s existing Certificate of Designations for its Series A Convertible
Preferred Stock, except that (a) the initial cumulative dividend rate payable
upon the Series B Preferred Stock shall be equal to 8.50% per annum and all
adjustments thereto contemplated under the Series B Certificate of Designations
shall be calculated from and off of such rate, and (b) the rights and seniority
of the Series B Preferred Stock shall be ratable and parri passu with those of
the Series A Preferred Stock; (ii) state the number of Shares of Series B
Preferred Stock, up to 10,000, which the Company desires to sell to Alpine and
(iii) set a time and date for the consummation of said offer, which shall be not
later than July 28, 2008 nor earlier than five (5) business days from the date
of such notice (the “Preferred Stock Closing”) .
 
2. At the Preferred Stock Closing, the Company shall deliver or cause to be
delivered to Alpine: (i) a certificate representing the number of Shares being
purchased by Alpine as set out in aforesaid notice of the Company, (ii) evidence
that the Series B Certificate of Designations has been filed with the Secretary
of State of the State of Delaware and become effective on or prior to such date;
(iii) a registration rights agreement executed by the Company substantially in
the form of the registration rights agreement dated February 16, 2007 in respect
of the outstanding and issued Series A Preferred Stock; (iv) a certificate of
the Company’s Chief Financial Officer to the effect that no “bankruptcy event
“has occurred and/or is continuing in effect in respect of the Company; and (v)
a legal opinion of the Company’s counsel in respect of the Shares substantially
to the effect of the matters opined by the Company’s counsel as of February 11,
2007 in respect of the Shares of Series A Preferred Stock purchased by Alpine as
of such date . Additionally, at the Preferred Stock Closing, Alpine shall (i)
pay the purchase price for the Shares calculated at $1,000 per Share in
immediately available funds wired to such bank account(s) as may be designated
by the Company, and (ii) deliver an executed voting agreement in form and
substance reasonably acceptable to the Company limiting Alpine’s voting rights
in respect of the purchased Shares to such extent and for such period of time so
as not to violate the change of control covenants applicable to the Company in
accordance with the terms of the Indenture dated March 27, 2002 relating to the
Company’s 10 ½% Senior Notes due 2009.
 
3. The Company shall pay Alpine a fee in cash equal to three (3%) percent of the
aggregate purchase price of the Shares of Series B Preferred Stock, payable (i)
two-thirds concurrently with and deemed fully earned upon the Company’s
acceptance of this commitment and (ii) one-third at the Preferred Stock Closing.
 
2

--------------------------------------------------------------------------------


III.  GENERAL
 
1. As used herein, the term “bankruptcy event” means any of the following
events: (a) the Company or a subsidiary of the Company commences a case or other
proceeding under any bankruptcy, reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction relating to the Company or any subsidiary thereof; (b) there
is commenced against the Company or subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such cash or proceeding is entered;
(d) the Company or any subsidiary thereof suffers an appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company or any subsidiary thereof
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay
its debts generally as they become due; (g) the Company or any subsidiary
thereof calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (h) the Company or any subsidiary
therof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing, or takes any corporate or
other action for the purpose of effecting any of the foregoing.  
 
2. All reasonable costs and expenses, including attorney’s fees, of Plainfield
and Alpine in negotiating, documenting and consummating the transactions
provided for in this instrument shall be paid for by the Company.
 
 

    PLAINFIELD SPECIAL SITUATIONS MASTER FUND LIMITED        
By:
/s/ Thomas Fritsch
    Name: Thomas Fritsch     Title:   General Counsel

 
 

    THE ALPINE GROUP, INC        
By:
/s/ Steven S. Elbaum
    Name: Steven S. Elbaum     Title:   Chairman and CEO

 
Accepted:

 
WOLVERINE TUBE, INC.
 
By:  David A.
Owen                                                                             
Name: David A. Owen
Title:   CFO
 
 
3

--------------------------------------------------------------------------------

